43 A.3d 1162 (2012)
210 N.J. 254
In the Matter of Elaine T. SAINTCYR, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-70 September Term 2011, 069797.
Supreme Court of New Jersey.
June 7, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-305, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that ELAINE T. SAINT-CYR of DENVILLE, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from the practice of law since April 29, 2010, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ELAINE T. SAINT-CYR is hereby censured; and it is further
*1163 ORDERED that the temporary suspension of respondent entered by Order of this Court effective April 29, 2010, shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall continue to comply with Rule 1:20-20 dealing with suspended attorneys, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.